— Order unanimously affirmed, without costs. Memorandum. Section 6-130 of the Election Law requires each signer of a designating petition to provide his “residence address.” Although we agree with petitioner that a post-office box number is not a residence address as required by the statute, the designating petition contains the required number of signatures after invalidation of the signatures providing only the post-office box number. (Appeal from order of Seneca Supreme Court, Henry, J. — Election Law.) Present — Dillon, P. J., Doerr, Denman, O’Donnell and Schnepp, JJ.